COOK, Judge
(concurring in the result):
The majority attempt to interpret paragraph 75d of the Manual for Courts-Martial, United States, 1969 (Revised edition), and paragraph 2-20b of Army Regulation 27-10 as they applied to the instant case. Since both the Manual and the regulation have been changed since accused’s trial and, thus, this decision is mainly of interest to this accused only, it appears hardly worthwhile to quarrel with the interpretations given. However, to the extent this decision may be read as setting forth principles of continuing application, I am constrained to set forth my reservations.
I
When the Manual for Courts-Martial, United States, 1951, was in effect, trial counsel was obligated to read, after sentencing, the material contained on the first page of the charge sheet to the court members and to introduce evidence, if any, of previous convictions of the accused. In addition, if the findings were “based upon a plea of guilty,” the trial counsel could “introduce ... available and admissible evidence as to any aggravating circumstances ... not introduced before findings.” Para. 75b (3), 1951 Manual, supra. In addition, “[ajfter matter in aggravation, extenuation, or mitigation has been introduced the prosecution or defense has the right to cross-examine any witnesses and to offer evidence in rebuttal.” Para. 75d, 1951 Manual, supra. Except as to certain perfunctory personnel data and previous convictions, the evidence permitted to be introduced by the *136prosecution was largely related to the offense upon which the accused was being tried, unless the defense chose to introduce evidence of its own. Thus, to an extent, the defense controlled the conduct of the sentencing portion of the trial.
However, after the Military Justice Act of 1968, Pub.L. No. 90-632, 82 Stat. 1335 (1968), which created the military judge and made him a part of nearly all special and general courts-martial, necessitated revision of the 1951 Manual, supra, the matters which trial counsel could introduce were expanded. The new paragraph 75d of the 1969 Manual, supra, permitted, under regulations promulgated by the secretary of the service concerned, the trial counsel to “obtain and present to the military judge any personnel records of the accused or copies or summaries thereof.” These “[personnel records ... include all those records made or maintained in accordance with departmental regulations which reflect the past conduct and performance of the accused.” The accused was given the right to object to data which was “inaccurate or incomplete in a specified material particular, or as containing certain specified objectionable matter.” Where the sentencing function was to be performed by the members, “the military judge may admit for their consideration any information from these records which reflects the past conduct and performance of the accused.”
Without attempting to catalogue what might be encompassed within those records “maintained in accordance with departmental regulations” reflecting “the past conduct and performance of the accused,” I will note that present Army Regulation 640-10, Individual Military Personnel Records, March 1, 1981, contains 19 pages of tables listing records properly maintained within the Military Personnel Records Jacket (MPRJ), which is enclosed within a DA Form 201 (a type of file folder). Clearly presenting this entire file to the military judge would have performed no service to justice. In order to preserve some semblance of order in the trial proceedings, the Army attempted to define those parts of the MPRJ which were considered proper for presentation. AR 27-10, para. 2-20b. The paragraph in effect at the time of the accused’s trial was contained in change 16, dated November 4, 1975. Therein, it is provided that the “trial counsel may obtain and present to the military judge” certain personnel records “retained in either the” MPRJ “or any other local file” reflecting “past conduct and performance of the accused. The personnel records presented should include: [1] * * * (3) Award orders and other citations and commendations.”
Turning again to AR 640-10, and assuming that it is similar to the regulation in effect at the time of trial, we find the following documents described at Table 3-1:
SECTION V: Awards and Decorations
1 Award orders
2 Copy of award citation when not included in the award order
3 Certificates of appreciation and commendation
5 Letters and messages of appreciation and commendation
(Remarks/Special Instructions omitted.) As to document 5 the Remarks/Special Instructions section contains this statement:
The direction for filing must be stated in the letter/message or in an attachment thereto....
In the absence of further clarification, it would appear that the letters of appreciation which had been properly placed in the accused’s MPRJ by direction of his commander pursuant to the applicable regulation are included within the “other citations and commendations” provision of AR 27-10, supra. Hence, the military judge erred in not admitting them as part of the material which was presented by the trial counsel. On this basis, I concur with the disposition of the majority.
*137II
I must record my reservations as to the application of the “rule of completeness” utilized by the majority. The rule seems to have originated in a recognition that admission of part of a verbal utterance may be totally misleading where it is not accompanied by the surrounding verbiage. Examples of statements taken out of context are legion. See 7 Wigmore, Evidence § 2094 (3d ed. 1940). However, when applied to written documents, the application of the rule is different since the entire document is usually available before the court. Of course, it is advantageous to the proponent to seek to offer only those parts favorable to his theory of the case. Clearly, the opposing party is free to offer the remainder of the document. The problem addressed by the rule is whether the proponent must offer the entire document at the time, not whether the opponent may offer the whole document at some later time. Id. at § 2102; McCormick’s Handbook of the Law of Evidence § 56 (E. Cleary 2d ed. 1972). The Military Rules of Evidence adopt the federal rule which permits the adverse party to require the proponent to introduce “any other part” or any related writing “which ought in fairness to be considered contemporaneously with it.” Mil.R.Evid. 106; Fed.R.Evid. 106. In the normal trial situation, this seems to be the best procedure to ensure complete fairness and logical sequence for the court. However, paragraph 75c, supra, creates the problem here. The underlying concept of the paragraph contemplates an adversarial procedure for sentencing. The trial counsel may offer any evidence in aggravation of the offense but may only present documentary evidence (or presumably witness testimony based upon documentary evidence) as to the data concerning the accused, his record of previous convictions and certain personnel records pertaining to his “past conduct” and performance of military duties. Beyond these matters the conduct of the sentencing hearing is still left to the control of the accused. If he chooses not to introduce evidence, the trial counsel is stopped. This is because of the concept that further evidence by the prosecution must take the form of rebuttal. This practice has worked satisfactorily since 1951. However, .by the application (or, in my opinion, misapplication) of the “rule of completeness,” the majority has made a significant change. By forcing the trial counsel to introduce the “complete military personnel records” of the accused, if he chooses to introduce any military personnel records at all, the majority places a block on the acquisition of evidence giving a complete picture of the accused’s “past conduct and performance.” For, if the complete MPRJ contains an incomplete, inaccurate, or outdated portrait of the accused, the trial counsel must either forego introduction of it or present it in that condition without possibility of rebutting it. Surely this dilemma was not intended by paragraph 75 of the 1969 Manual, supra; certainly, it defeats the purpose of the rule of completeness.
Further, production of the MPRJ in toto, if at all, is absurd. As noted above, the MPRJ contains — at least potentially — a mass of material that is irrelevant and immaterial to the case being tried and, possibly, prejudicial to the accused. Obviously some screening must be done prior to submission to the sentencing authority. The cited Army regulation discloses an attempt by the Secretary to define categories of records taken from the MPRJ which should be presented by the trial counsel. Presumably other records could be introduced by either counsel if deemed pertinent and relevant.2 The “rule of completeness” should apply only within those categories and only *138then when certain documents within the particular category are offered. Otherwise, the sentencing procedure becomes a contest between counsel to see what material favorable to their theory may be introduced without offering the rest of the material deemed unfavorable. That is precisely what the “rule of completeness” was fashioned to prevent.
Last, the present version of paragraph 75 seems to envision sentencing based upon the “whole man concept,” in contrast to the theory of the 1951 version of sentencing-for the particular offense with modification solely on the basis of prior recorded misconduct amounting to convictions by courts-martial.3 It would seem that the best practice would be to make the entire MPRJ available to the military judge and to per,mit both parties to select those portions they believe favorable to their case with both parties then being free to rebut those portions considered inaccurate or incomplete. That was not done here, and the sentencing authority was denied the letters of appreciation favorable to the accused as well as any evidence of rebuttal available to the trial counsel.4 This defeats the purpose of paragraph 75.

. The same paragraph allows the trial counsel, “in his discretion,” to “present . .. other personnel records of the accused” if “made or maintained in accordance with departmental regulations.” I assume that the defense counsel would have similar access to such records.


. It would appear that admission would be left to the sound discretion of the trial judge. See 7 Wigmore, Evidence § 2102 (3d ed. 1940). In the instant case, the military judge declined to admit a proffered “bar to reenlistment” even though such a document is specifically listed in AR 27-10, para. 2-20b (7), on the basis of his own concept of “fairness.” He said, “I’m not really precluding the Government from offering this type of evidence in a future case, but under the particular facts of this case, I think it would be unfair to admit it against the accused, especially since I have excluded one of the Article 15’s.” I think this was a proper exercise of judicial discretion.


. See the “aggravated punishment” portion of paragraph 127c, Section B, which appears in both the Manual for Courts-Martial, United States, 1951, and the Manual for Courts-Martial, United States, 1969 (Revised edition). These provisions establish some limits in the “whole man concept” of sentencing. Obviously, the punishment must remain keyed to the offense for which the punishment has been imposed.


. It is not clear what caused defense counsel’s apprehension since if he had offered the letters of appreciation which are related to specific acts of creditable conduct, trial counsel would have been limited to rebuttal evidence. Apparently the trial participants perceived that offering such letters would open the door to evidence relating to the overall performance or conduct by the accused. Of course, if defense counsel had offered the letters, he could have objected to a general rebuttal and still have preserved his point for appeal if the military judge ruled erroneously.